Citation Nr: 0630629	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-43 495	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969, and from August 1972 to May 1973.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 2004 decision by the Columbia, South 
Carolina RO.

In his VA Form 9, the veteran requested a Board hearing in 
Washington, D.C.  However, he did not show for his scheduled 
hearing on July 25, 2006.  Accordingly, the Board will 
proceed as though his hearing request had been withdrawn.  
38 C.F.R. § 20.702(d) (2006). 


REMAND

The veteran and his representative have argued that the 
veteran's hypertension is attributable to service-connected 
disabilities, including diabetes and arteriosclerotic 
cardiovascular disease (ASCVD).  (Service connection for 
ASCVD has been granted secondary to diabetes.)  

The RO has addressed and developed for appellate review the 
question of whether service connection may be granted for 
hypertension secondary to diabetes mellitus.  Medical opinion 
evidence was obtained in January 2004 to the effect that 
hypertension was not likely related to the service-connected 
diabetes; however, it appears that the examiner did not 
address the question of possible aggravation of hypertension 
by diabetes or ASCVD.  This appears so because the examiner's 
explanation for his opinion was limited to the timing of the 
diagnoses-hypertension having been diagnosed prior to the 
diagnosis of diabetes.  

Given the veteran's contentions, and because ASCVD has been 
granted secondary to diabetes, the Board finds that the 
secondary service connection question on appeal can not be 
addressed without consideration of whether diabetes or its 
secondary heart condition has aggravated the veteran's 
hypertension.  Allen v. Brown, 7 Vet. App. 439 (1995).  This 
question remains unanswered in the available medical record.  
Further development of the medical evidence is therefore 
required.

The basis for the decision in Allen, supra, which required 
that consideration be given to whether a service-connected 
disability had aggravated a non-service-connected disability, 
was the regulatory provision of 38 C.F.R. § 3.310.  The Board 
mentions this because 38 C.F.R. § 3.310 has recently been 
amended.  Specifically, a new paragraph has been added to 
§ 3.310 that specifically addresses the question of 
aggravation of non-service-connected disabilities.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  The RO has not had 
opportunity to consider the veteran's claim in the context of 
this amendment.  Therefore, a remand is required for re-
adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be given 
opportunity to supplement the record, 
including the opportunity to identify any 
sources of treatment or evaluation for 
hypertension where records may have been 
created and for which he desires 
assistance in obtaining.

2.  Thereafter, the veteran should be 
scheduled for an examination by an 
examiner with expertise in vascular 
diseases.  The examiner should be asked 
to take a detailed history, review the 
claims folder, examine the veteran, and 
provide an opinion as to the medical 
probabilities that diabetes or its 
secondary heart disease directly caused 
or made permanently worse the veteran's 
hypertension.  The extent of any 
worsening should be identified, if 
feasible.  

3.  Adjudicatory action should be 
undertaken on the claim of service 
connection for hypertension secondary to 
diabetes or its effects.  Action should 
include consideration of secondary 
service connection on the basis of 
aggravation in the context of both old 
and new versions of 38 C.F.R. § 3.310.  
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
If the benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  The supplemental statement of 
the case should include the provisions of 
38 C.F.R. § 3.310 as amended.  Id.  

No action is required by the appellant until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


